IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 181 MAL 2015
                                            :
                   Respondent               : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
            v.                              :
                                            :
                                            :
TAURUS KENYATA GILBERT,                     :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of April, 2016, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:


            1) Does the application of the Sex Offender Registration and
            Notification Act (“SORNA”), 42 Pa.C.S. § 9799.10 et seq., to
            [petitioner] violate [petitioner’s] procedural due process rights under
            the Federal and Pennsylvania Constitutions, when [petitioner] was
            no longer serving a criminal sentence at the time SORNA became
            effective?

            2) Does SORNA violate the Ex Post Facto Clause of the Federal
            Constitution when SORNA’s purpose or effect is so punitive that it
            constitutes a retroactive increase in punishment when applied to
            [petitioner]?

            3) Does SORNA violate the Ex Post Facto Clause of the
            Constitution of the Commonwealth of Pennsylvania when SORNA’s
            purpose or effect is so punitive that it constitutes a retroactive
            increase in punishment when applied to [petitioner]?
      The Prothonotary is directed to schedule briefing and argument in this matter

together with the following matters presenting related issues: Commonwealth v. Muniz,

684 MAL 2015 and Commonwealth v. Reed, 557 WAL 2014.




                                 [181 MAL 2015] - 2